DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I and Species 1 in the reply filed on 31 March 2022 is acknowledged.
Claims 7, 14, and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 March 2022.
The requirement is deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “100”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “28’”, “130”, “170”, and “200”.  
The drawings are objected to because of the following: 
the reference number 28’ is used to label the AGB in Fig 1, however, the Specification describes the AGB of Fig 1 (attached via towershaft 29 to the GT) as (AGB) 28
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: 
[0012] (among others) describe Fig 1 as comprising an AGB 28, however Fig 1 only depicts AGB 28’;
Reference number 100 in [0036] is not shown in the Drawings. 
Appropriate correction is required.

Claim Objections
Claim objected to because of the following informalities:  
cl.1: “the engaged and disengaged configurations” is believed to be in error for --the engaged configuration and the disengaged configuration--
cl.2: “and in a second” is believed to be in error for --and a second--
cl.1-6, 8: “a clutch” and “the clutch” may be amended to --a first clutch-- and --the first clutch-- for clearly distinguishing from the second clutch (see especially, claims 3 and 8). 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forest 20180223740.
Regarding claim 1, Forest teaches a gas turbine engine (10, Figs 1, 5) comprising: 
an engine core (18) having, in serial flow communication, a low-pressure compressor (37, 38 on 30; Fig 5), a high- pressure compressor (42A,B), a high-pressure turbine (41) drivingly connected to the high-pressure compressor (via shaft 40, 43), and a low-pressure turbine (21) drivingly connected to an output shaft (24); and 
a clutch (34) having a disengaged configuration in which the low-pressure turbine is drivingly disconnected from the low-pressure compressor such that, in the disengaged configuration, the clutch disengages the low-pressure turbine from the low-pressure compressor ([0034-35]), and an engaged configuration in which the low-pressure turbine is drivingly connected to the low-pressure compressor ([0034-35]), the low-pressure turbine drivingly connected to the output shaft (via spline 25) in both of the engaged and disengaged configurations of the clutch (Figs 1, 5).
Regarding claim 2, Forest teaches all the limitations of the claimed invention as discussed above. Forest further teaches a second clutch (32) having a second engaged configuration in which the low-pressure compressor is drivingly connected to the high-pressure compressor and in a second disengaged configuration in which the high-pressure compressor is drivingly disconnected from the low-pressure compressor ([0028]; Figs 1, 5).
Regarding claim 3, Forest teaches all the limitations of the claimed invention as discussed above. Forest further teaches the gas turbine engine is operable in a single-spool configuration in which the low-pressure turbine is drivingly connected to the low-pressure compressor via the clutch being in the engaged configuration and in which the low- pressure compressor is drivingly connected to the high-pressure compressor via the second clutch being in the second engaged configuration ([0030] teaches but clutches being selectively engageable and disengageable electronically, hydraulically, and/or pneumatically, as required, which includes engaging both clutches, if desired).
	Regarding claim 4, Forest teaches all the limitations of the claimed invention as discussed above. Forest further teaches a low-pressure shaft (30 and/or 20/23) for drivingly engaging the low-pressure compressor to the low-pressure turbine, the clutch operatively connected to the low-pressure shaft (Figs 1, 5).
Regarding claim 5, Forest teaches all the limitations of the claimed invention as discussed above. Forest further teaches the low-pressure shaft is radially offset from a core gas path (from 11 to 15 through the compressor, turbine, and combustor components; Figs 1, 5) of the engine core relative to a center line (17) of the gas turbine engine (i.e., the shaft is radially inward of the core gas path relative to the center line).
	Regarding claim 6, Forest teaches all the limitations of the claimed invention as discussed above. Forest further teaches the gas turbine engine is a reverse-flow gas turbine engine (Fig 1).
Regarding claim 8, Forest teaches all the limitations of the claimed invention as discussed above. Forest further teaches a low-pressure shaft (30 and/or 20/23) for drivingly engaging the low-pressure compressor to the low-pressure turbine (Figs 1, 5), the clutch (34) operatively connected to the low-pressure shaft (Figs 1, 5) and wherein the high-pressure compressor is in driving engagement with a high-pressure shaft (40, 43), the second clutch (32) operatively connected to the high-pressure shaft (Figs 1, 5).
Regarding claim 9, Forest teaches a gas turbine engine (10; Figs 1, 5) comprising: 
an engine core (18) having, in serial flow communication, a low-pressure compressor (37, 38 on 30), a high-pressure compressor (42A,B), a high-pressure turbine (41) drivingly connected the high-pressure compressor (via shaft 40, 43), and a low-pressure turbine (21) drivingly connected to an output shaft (24); 
a system for selectively engaging the low-pressure compressor to one or both of the high-pressure compressor and the low-pressure turbine (using clutches 32, 34).
Regarding claim 10, Forest teaches all the limitations of the claimed invention as discussed above. Forest further teaches the system includes a first clutch (34) operable to selectively engage the low-pressure compressor to the low-pressure turbine (Figs 1, 5; [0034-35]) and a second clutch (32) operable to selectively engage the low-pressure compressor to the high-pressure compressor (Figs 1, 5;[0028]).
Regarding claim 11, Forest teaches all the limitations of the claimed invention as discussed above. Forest further teaches the first clutch and the second clutch are simultaneously operable in engaged configurations for engaging the low-pressure compressor to both of the low-pressure turbine and the high-pressure compressor ([0030] teaches but clutches being selectively engageable and disengageable electronically, hydraulically, and/or pneumatically, as required, which includes engaging both clutches, if desired).
Regarding claim 12, Forest teaches all the limitations of the claimed invention as discussed above. Forest further teaches the low-pressure compressor is selectively drivingly connected to the low-pressure turbine via a low-pressure shaft (30 and/or 20/23), the first clutch operatively connected to the low-pressure shaft (Figs 1, 5) and wherein the high-pressure compressor is in driving engagement with a high-pressure shaft (40, 43), the second clutch operatively connected to the high-pressure shaft (Figs 1, 5).
Regarding claim 13, Forest teaches all the limitations of the claimed invention as discussed above. Forest further teaches the low-pressure shaft is radially offset from a core gas path (from 11 to 15 through the compressor, turbine, and combustor components; Figs 1, 5) of the engine core relative to a center line (17) of the gas turbine engine (i.e., the shaft is radially inward of the core gas path relative to the center line).
Regarding claim 15, Forest teaches all the limitations of the claimed invention as discussed above. Forest further teaches the gas turbine engine is a turboshaft or turboprop reverse-flow engine (Fig 1).




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 1000-1600 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741